DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10-11, 13, and 20 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 6,653,810 B2- hereinafter Lo), in view of Hudson .
	Regarding Claim 1, Lo teaches a system comprising: 
a parent device (see column 2, lines 29-30; Lo teaches a host controller 10 (parent device) provides motor commands. See column 5, lines 12-24; Lo teaches control word transmitted over the bus. This control word includes a header set of bits and data bits. Each motor controller (child device) connected on the bus receives each command, and reads the header to determine whether the command is directed to that motor controller); and 
a first child device that communicates with the parent device (see column 2, lines 29-31; Lo teaches a host controller 10 (parent device) provides motor commands and receives status data from a motor 20 through a motor controller 50 (child device). See Figs. 2 and 3; Lo teaches motor controllers 50 comprises first motor controller X (first child device). Since the motor controller 50 (including first child device) can receive commands and send status to the host controller, it corresponds to 'first child device communicates with the parent device'); 


wherein, (see column 4, lines 11-20; Lo teaches the host controller 10 (parent device) sends a command word in serial form over the serial bus 90 to the motor controller 50 (child device; also see column 4, lines 40-43)  

wherein the parent device transmits a first control signal that includes the first respective address and one of the control commands from the first group to the first child device (see column 3, lines 38-47; Lo teaches a motor driver command signal is converted from the motor command received from the host for the motor under control. See column 4, lines 11-20; Lo teaches the host controller 10 (parent device) sends a command word that including a motor address in serial form over the serial bus 90 to the motor controller 50 (child device; also see column 4, lines 40-43). Therefore, the host controller 10 (parent device) can send the motor driver command signal that and
wherein the first child device receives the first control signal (see column 5, lines 1-3; Lo teaches motor controller 50A' (first child device) receives a command with an address designation (first control signal; see column 3, lines 38-47)) and, responsive thereto, performs a first action indicated by the one of the control commands from the first group when the first respective address of the first control signal matches the copy of the first respective address stored on the first child device (see column 5, lines 3-5; Lo teaches if the first motor controller 50A' determines that the incoming command is for itself, this first motor will store the command and execute the command (first action). See column 5, lines 46-47; Lo teaches only the controller (child device) with matching address will decode and execute the command).
However, Lo does not explicitly teach:
... that includes a digital library of control commands;
the first child device further comprises a first memory, 
wherein, responsive to the first child device powering on and the first child device determining that the first child device has not been assigned a first respective address, the first child device transmits a first unique identification code to the parent device, 
wherein, responsive to receiving the first unique identification code, the parent device, identifies, from the digital library, a first group of the control commands specific to the first child device using the first unique identification code, generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device, said copy being transmitted to the first child device without being accompanied by one of the control commands,
wherein, after the first respective address has been saved by the first child device on the first memory, the first memory is configured as read-only thereafter, 
Hudson from the same or similar field of endeavor teaches:
… that includes a digital library of control commands (see [0017]; Hudson teaches the host computer 116 then downloads appropriate control firmware that it has stored in an archive to the common communications device 200 in each control module 112 and thus configures the functionality and performance characteristics of each control module 112 as needed based on the application requirements for each control module 112);
wherein, responsive to the first child device powering on (see [0022] and claim 2; Hudson teaches power is applied to the control module (child device))) and (see [0017]; Hudson teaches each control module 112 (child device) transmits its coded serial number (first unique identification code) to the "root node" (which is usually host computer 116 (parent device)) upon a start-up initialization procedure), 
wherein, responsive to receiving the first unique identification code, the parent device, identifies, from the digital library, a first group of the control commands specific to the first child device using the first unique identification code (see [0017]; Hudson teaches the host computer 116 (parent device)) receives the coded serial number (first unique identification code) of the control module 112 (child device).The host computer 116 then downloads appropriate control firmware that it has stored in an archive to the common communications device 200 in each control module 112 and thus configures the functionality and performance characteristics of each control module 112 as needed based on the application requirements for each control module 112. See [0019]; Hudson teaches each control module 112 (child device) maintains an in-page data block containing a complete set or state table (group) of the desired control state commands (control commands) from the host computer 116 (parent device) and an out- page data block containing the current state of all control variables within that particular control module 112 (child device). Therefore, the host computer 116 (parent device) can identify first control state command set (first group) for first control module 112 (first child device) using the first unique identification code), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lo to include Hudson’s features of a digital library of control commands, responsive to the first child device powering on the first child device transmits a first unique identification code to the parent device the first child device transmits a first unique identification code to the parent device; responsive to receiving the first unique identification code, the parent device, identifies, from the digital library, a first group of the control commands specific to the first child device using the first unique 
However, it does not explicitly teach:
the first child device further comprises a first memory, 
... the first child device determining that the first child device has not been assigned a first respective address;
… generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device, said copy being transmitted to the first child device without being accompanied by one of the control commands,
wherein, after the first respective address has been saved by the first child device on the first memory, the first memory is configured as read-only thereafter, 
Seine from the same or similar field of endeavor teaches ... the first child device determining that the first child device has not been assigned a first respective address (see [0041]; Seine: "where auto-configuration device 210 is unable to configure an IP address, dynamically or otherwise, auto-configuration device 210 may monitor the network port for an ARP request.") [The auto-configuration device 210 reads on 'the first child device'. The auto-configuration device determines it has not been assigned an IP address],

However, it does not explicitly teach:
the first child device further comprises a first memory, 
… generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device, said copy being transmitted to the first child device without being accompanied by one of the control commands,
wherein, after the first respective address has been saved by the first child device on the first memory, the first memory is configured as read-only thereafter, 
Sullivan from the same or similar field of endeavor teaches:
the first child device further comprises a first memory (see column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. See column 4, lines 48- 51; Sullivan: “Each PID 50 contains a type number count register 58, a serial number count register 62, address register 80 and a communication buffer 64, all of which may be contained in RAM 48”. See column 8, lines 57-60; Sullivan: “each , 
… generates the first respective address for the first child device (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command.), and transmits a copy of the first respective address to the first child device for storage thereon (see column 2, lines 47-52; Sullivan: “The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.”), the copy of the first respective address generated by the parent device being saved by the first child device on the first memory (see column 8, lines 57-60; Sullivan: “each peripheral device including memory means for storing a device address and for storing a poll number”), said copy being transmitted to the first child device without being accompanied by one of the control commands (see column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.” That is, the assigned address of each PID is not accompanied by any control commands),
wherein, after the first respective address has been saved by the first child device on the first memory (see column 2, lines 28-52; Sullivan: “The host computer , the first memory is configured as read-only thereafter (see column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. That is, the PID (child device) stores addresses in memories configured as read-only), 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, and Seine to include Sullivan’s features of the first child device further comprises a first memory, generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device, said copy being transmitted to the first child device without being accompanied by one of the control commands, wherein, after the first respective address has been saved by the first child device on the first memory, the first memory is configured as read-only thereafter. Doing so would improve address assigning method and apparatus in order to avoid address conflicts and reduce costs. 

Regarding to Claim 2, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Hudson further teaches wherein the parent device selects the one of the control commands from the first group by detecting a condition associated with execution of the one of the control commands from the first group (see [0017]; Hudson teaches each control module 112 (child device) transmits its coded serial number (first unique identification code) to the "root node" (which is usually host computer 116 (parent device)) upon a start-up initialization procedure causing the host computer 116 to assign a distinct network address to each control module 112. Since the host computer 116 (parent device) has to wait to receive the coded serial number (first unique identification code) from each control module 112 (child device) before assigning an address, it corresponds to detecting a condition associated with execution of the control commands from the first group to select the one of the control commands from the first group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lo to include Hudson’s features of the parent device selects the one of the control commands from the first group by detecting a condition associated with execution of the one of the control commands from the first group. Doing so would provide an architecture for machine control systems, which reduces mass, volume and electrical connections, required to achieve a given task.

Regarding to Claim 4, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo further teaches wherein the one of the control commands from the first group includes a basic command (see column 4, lines 11- 18; Lo teaches the host controller 10 send a command word in serial form over the serial bus 90 to the motor controller 50. The command word can include a motor address identifying the particular motor to which the command word is addressed, rotation speed, number of revolutions or angle of rotation, direction of rotation, acceleration rate, and pulse width modulation (PWM) value. Since the motor controller 50 (child device) can start and finish the command word from the host controller 10 (parent device), the control commands can include a basic command (start and finish)).

Regarding to Claim 5, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo further teaches wherein the one of the control commands from the first group includes a measurement command (see column 4, lines 11-18; Lo teaches the host controller 10 send a command word in serial form over the serial bus 90 to the motor controller 50. The command word (control command) can include a motor address identifying the particular motor to which the command word is addressed, rotation speed, number of revolutions or angle of rotation, direction of rotation, acceleration rate, and pulse width modulation (PWM) value. Since the word command comprises measuring rotation speed, number of revolutions or angle of rotation, direction of rotation, acceleration rate, and pulse width modulation (PWM) value, the command words (control commands) include measurement commands).

Regarding to Claim 6, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo further teaches wherein the first child device sends a response signal to the parent device after executing the first action (see column 5, lines 30-41; Lo teaches a status word 12 transmitted over the bus from a motor controller 50 to the host controller 10. The status word is sent in response to a command to a particular motor. Since the status word is sent after the motor controller operate, the status word corresponds to 'response signal').

Regarding to Claim 7, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 6, Lo further teaches wherein the response signal includes an acknowledgment of execution of the one of the control commands from the first group (see column 4, lines 45-51; Lo teaches the host can also issue a READ STATUS command, and only the correctly addressed controller will transmit its status (response signal). Exemplary status data (response signal) can include command completed, motor ready, and fault (acknowledgement of execution)).

Regarding to Claim 8, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 6, Lo further teaches wherein the response signal includes a measurement value of an operational parameter of the first child device (see column 3, lines 49-56; Lo teaches the status signal (response signal)) receives the outputs of the signal conditioning circuit 80 to monitor the motor speed and position information (measurement value)).

Regarding to Claim 11, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo teaches further comprising a second child device (See Figs. 2 and 3; Lo teaches motor controllers 50 comprises second motor controller Y (second child device)),

wherein, (see column 4, lines 11-20; Lo teaches the host controller 10 (parent device) sends a command word in serial form over the serial bus 90 to the motor controller 50 (including second child device; also see column 4, lines 40-43) 

wherein the parent device transmits a second control signal that includes the second respective address and one of the control commands from the second group-to the second child device (see column 3, lines 38-47; Lo teaches a motor driver command signal is converted from the motor command received from the host for the motor under control. See column 4, lines 11-20; Lo teaches the host controller 10 (parent device) sends a command word that including a motor address in serial form over the serial bus 90 to the motor controller 50 (including second child device; also see column 4, lines 40-43). Therefore, the host controller 10 (parent device) can send the motor driver command signal that corresponds to motor command and second respective address to the second motor controller 50B' (second child device; see column 5, lines 1-5)), and
wherein the second child device receives the second control signal (see column 5, lines 1-11; Lo teaches motor controller 50B' (second child device) receives a command with an address designation (second control signal; see column 3, lines 38- 47)) and, responsive thereto, performs a second action indicated by the one of the control commands from the second group when the second respective address matches the copy of the second respective address stored on the second child device (see column 5, lines 1-11; Lo teaches if the second motor controller 50B' determines that the incoming command is for itself, this second motor will store the command and execute the command. See column 5, lines 4647; Lo 
However, Lo does not explicitly teach:
… including a third memory,
wherein, responsive to the second child device powering on and the second child device determining that the second child device has not been assigned a second respective address, the second child device transmits a second unique identification code to the parent device, 
wherein, responsive to receiving the second unique identification code, the parent device, identifies, from the digital library, a second group of the control commands specific to the second child device using the second unique identification code, generates the second respective address for the second child device, and transmits a copy of the second respective address to the second child device for storage thereon, the copy of the second respective address generated by the parent device being saved by the second child device on the third memory, said copy being transmitted to the second child device without being accompanied by one of the control commands,
wherein, after the second respective address has been saved by the second child device on the third memory, the third memory is configured as read-only thereafter, 
Hudson from the same or similar field of endeavor teaches:
wherein, responsive to the second child device powering on (see [0022] and claim 2; Hudson teaches power is applied to the control module (child device))) and (see [0017]; Hudson teaches each control module 112 (child device) transmits its coded serial number (first unique identification code) to the "root node" (which is usually host computer 116 (parent device)) upon a start-up initialization procedure);
wherein, responsive to receiving the second unique identification code, the parent device, identifies, from the digital library, a second group of the control commands specific to the second child device using the second unique identification code (see [0017]; Hudson teaches the host computer 116 (parent device)) receives the coded serial number (second unique identification code) of the control module 112 (child device).The host computer 116 then downloads appropriate control firmware that it has stored in an archive to the common communications device 200 in each control module 112 and thus configures the functionality and performance characteristics of each control module 112 as needed based on the application requirements for each control module 112. See [0019]; Hudson teaches each control module 112 (child device) maintains an in-page data block containing a complete set or state table (group) of the desired control state commands (control commands) from the host computer 116 (parent device) and an out- page data block containing the current state of all control variables within that particular control module 112 (child device). Therefore, the host computer 116 (parent device) can identify first control state command set (first group) for first control module 112 (second child device) using the second unique identification code),

However, it does not explicitly teach:
… including a third memory,
… the second child device determining that the second child device has not been assigned a first respective address,
generates the second respective address for the second child device, and transmits a copy of the second respective address to the second child device for storage thereon, the copy of the second respective address generated by the parent device being saved by the second child device on the third memory, said copy being transmitted to the second child device without being accompanied by one of the control commands,
wherein, after the second respective address has been saved by the second child device on the third memory, the third memory is configured as read-only thereafter, 
the second child device determining that the second child device has not been assigned a second respective address (see [0041]; Seine: "where auto-configuration device 210 is unable to configure an IP address, dynamically or otherwise, auto-configuration device 210 may monitor the network port for an ARP request.") [The auto-configuration device 210 reads on 'the first child device'. The auto-configuration device determines it has not been assigned an IP address],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo and Hudson to include Seine’s features of the first child device determining that the first child device has not been assigned a first respective address. Doing so would enable the auto-configuration device to flexibly configure the protocol address of the auto-configuration device to obtain a protocol address independently of the network protocol server to increase compatibility with the network.
However, it does not explicitly teach:
… including a third memory,
generates the second respective address for the second child device, and transmits a copy of the second respective address to the second child device for storage thereon, the copy of the second respective address generated by the parent device being saved by the second child device on the third memory, said copy being transmitted to the second child device without being accompanied by one of the control commands,
wherein, after the second respective address has been saved by the second child device on the third memory, the third memory is configured as read-only thereafter, 
Sullivan from the same or similar field of endeavor teaches:
… including a third memory, (see column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. See column 4, lines 48- 51; Sullivan: “Each PID 50 contains a type number count register 58, a serial number count register 62, address register 80 and a communication buffer 64, all of which may be contained in RAM 48”. See column 8, lines 57-60; Sullivan: “each peripheral device including memory means for storing a device address and for storing a poll number”), 
generates the second respective address for the second child device (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command.), and transmits a copy of the second respective address to the second child device for storage thereon (see column 2, lines 47-52; Sullivan: “The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.”), the copy of the second respective address generated by the parent device being saved by the second child device on the third memory (see column 8, lines 57-60; Sullivan: “each peripheral device including memory means for storing a device address and for storing a poll number”), said copy being transmitted to the second child device without being accompanied by one of the control commands (see column 5, lines 54-61; Sullivan: That is, the assigned address of each PID is not accompanied by any control commands),
wherein, after the second respective address has been saved by the second child device on the third memory (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command. The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.” See column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.”), the third memory is configured as read-only thereafter (see column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. That is, the PID (child device) stores addresses in memories configured as read-only), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, and Seine to include Sullivan’s features of including a third memory, generates the second respective 

Regarding to Claim 13, Lo teaches a method comprising:





the parent device transmitting a control signal that includes the respective address and one of the control commands from the group to the child device (see column 3, lines 38-47; Lo teaches a motor driver command signal is converted from the motor command received from the host for the motor under control. See column 4, lines 11-20; Lo teaches the host controller 10 (parent device) sends a command word that including a motor address in serial form over the serial bus 90 to the motor controller 50 (child device; also see column 4, lines 40-43). Therefore, the host controller 10 (parent device) can send the motor driver command signal that corresponds to motor command and first respective address to the first motor controller 50A' (first child device; see column 5, lines 1-5)); and
the first child device receiving the control signal (see column 5, lines 1-3; Lo teaches motor controller 50A' (first child device) receives a command with an address designation (first control signal; see column 3, lines 38-47)) and, responsive thereto, performing an action indicated by the one of the control commands from the group when the respective address matches the copy of the respective address stored on the child device (see column 5, lines 3-5; Lo teaches if the first motor controller 50A' determines that the incoming command is for itself, this first motor will store the command and execute the command (first action). See column 5, lines 46-47; Lo teaches only the controller (child device) with matching address will decode and execute the command).
However, Lo does not explicitly teach:
responsive to a child device powering on, the child device determining that the child device has not been assigned a respective address; 
responsive to the child device determining that the child device has not been assigned the respective address, the child device transmitting a unique identification code to a parent device; 
responsive to receiving the unique identification code, the parent device identifying, from a digital library, a group of control commands specific to the child device using the unique identification code, generating the respective address for the child device, and transmitting a copy of the respective address to the child device for storage thereon, said transmission being sent without an accompanying one of the control commands;
saving the copy of the respective address generated by the parent device at a memory of the child device;
programming the memory of the child device as read-only after the copy of the respective address has been saved on the memory;
Hudson from the same or similar field of endeavor teaches responsive to a child device powering on (see [0022] and claim 2; Hudson teaches power is applied to the control module (child device))), 
(see [0017]; Hudson teaches each control module 112 (child device) transmits its coded serial number (first unique identification ;
responsive to receiving the unique identification code, the parent device identifying, from a digital library, a group of control command specific to the child device using the unique identification code (see [0017]; Hudson teaches the host computer 116 (parent device)) receives the coded serial number (first unique identification code) of the control module 112 (child device).The host computer 116 then downloads appropriate control firmware that it has stored in an archive to the common communications device 200 in each control module 112 and thus configures the functionality and performance characteristics of each control module 112 as needed based on the application requirements for each control module 112. See [0019]; Hudson teaches each control module 112 (child device) maintains an in-page data block containing a complete set or state table (group) of the desired control state commands (control commands) from the host computer 116 (parent device) and an out­page data block containing the current state of all control variables within that particular control module 112 (child device). Therefore, the host computer 116 (parent device) can identify first control state command set (first group) for first control module 112 (first child device) using the first unique identification code),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lo to include Hudson’s features of responsive to a child device powering on, the child device transmitting a unique identification code to a parent device, responsive to receiving the unique identification code, the parent device identifying, from a digital library, a group of control command specific to the child device 
However, it does not explicitly teach:
… the child device determining that the child device has not been assigned a respective address; 
responsive to the child device determining that the child device has not been assigned the respective address, 
… generating the respective address for the child device, and transmitting a copy of the respective address to the child device for storage thereon, said transmission being sent without an accompanying one of the control commands;
saving the copy of the respective address generated by the parent device at a memory of the child device;
programming the memory of the child device as read-only after the copy of the respective address has been saved on the memory;
Seine from the same or similar field of endeavor teaches:
... the child device determining that the child device has not been assigned a respective address (see [0041]; Seine: "where auto-configuration device 210 is unable to configure an IP address, dynamically or otherwise, auto­configuration device 210 may monitor the network port for an ARP request.") [The auto-configuration device 210 reads on 'the first child device'. The auto-configuration device determines it has not been assigned an IP address],
responsive to the child device determining that the child device has not been assigned the respective address (see [0041]; Seine: "In this case, where auto­ configuration device 210 is unable to configure an IP address, dynamically or otherwise, auto-configuration device 210 may monitor the network port for an ARP request. ARP sender device 220 may broadcast the ARP request over customer network 240 to all devices connected to customer network 240 to map the IP address of the target device, such as auto-configuration device 210, to the MAC address of that target device.") [When the auto-configuration device 210 determines that it has not been assigned an IP address, it monitors the network port for an ARP request. Monitoring the network port for an ARP request read on 'response],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo and Hudson to include Seine’s features of the child device determining that the child device has not been assigned a respective address. Doing so would enable the auto-configuration device to flexibly configure the protocol address of the auto-configuration device to obtain a protocol address independently of the network protocol server to increase compatibility with the network.
However, it does not explicitly teach:
… generating the respective address for the child device, and transmitting a copy of the respective address to the child device for storage thereon, said transmission being sent without an accompanying one of the control commands;
saving the copy of the respective address generated by the parent device at a memory of the child device;
programming the memory of the child device as read-only after the copy of the respective address has been saved on the memory;
Sullivan from the same or similar field of endeavor teaches:
… generating the respective address for the child device see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command.), and transmitting a copy of the respective address to the child device for storage thereon (see column 2, lines 47-52; Sullivan: “The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.”), said transmission being sent without an accompanying one of the control commands (see column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.” That is, the assigned address of each PID is not accompanied by any control commands);
saving the copy of the respective address generated by the parent device at a memory of the child device (see column 8, lines 57-60; Sullivan: “each peripheral device including memory means for storing a device address and for storing a poll number”);
programming the memory of the child device as read-only after the copy of the respective address has been saved on the memory (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command. The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.” See column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.” See column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. That is, the PID (child device) stores addresses in memories configured as read-only);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, and Seine to include Sullivan’s features of the first child device further comprises a first memory, generates the first respective address for the first child device, and transmits a copy of the first respective address to the first child device for storage thereon, the copy of the first respective address generated by the parent device being saved by the first child device, said copy being transmitted to the first child device without being accompanied by one of the control commands, wherein, after the first respective address has been saved by the first child device on the first memory, the first memory is configured as 

Regarding to Claim 14, the limitations in this claim is taught by the combination of Lo, Hudson, Seine, and Sullivan as discussed connection with claim 2.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Lo, Hudson, Seine, and Sullivan as discussed connection with claim 6.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Lo, Hudson, Seine, and Sullivan as discussed connection with claim 7.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Lo, Hudson, Seine, and Sullivan as discussed connection with claim 8.

Regarding to Claim 20, Lo teaches a control device comprising:

a processor (see column 2, lines 43-44; Lo teaches the control logic implementation includes some form of microprocessor),
(see column 4, lines 11-20; Lo teaches the host controller 10 (parent device) 

wherein, when the processor detects a condition associated with execution of one of the control commands from the group, the processor transmits a signal that includes the one of the control commands from the group and the address to the child device (see [0017]; Hudson teaches each control module 112 (child device) transmits its coded serial number (first unique identification code) to the "root node" (which is usually host computer 116 (parent device)) upon a start-up initialization procedure causing the host computer 116 to assign a distinct network address to each control module 112. Since the host computer 116 (parent device) has to wait to receive the coded serial number (first unique identification code) from each control module 112 (child device) before assigning an address, it corresponds to detecting a condition associated with execution of the control commands from the first group to select the one of the control commands from the first group).
However, Lo does not explicitly teach:
a first memory storing a digital library of control commands; and 
wherein the processor receives a unique identification code from a child device that has determined that it has not been assigned an address, identifies, from the digital library, a group of the control commands specific to the child device using the unique identification code, generates the address for the child device, and transmits a copy of the address to the child device, the copy of the address generated by the parent device being saved by the child device on a second memory, said copy being transmitted to the child device without being accompanied by one of the control commands, 
wherein the processor is configured to program the second memory as read-only after the copy of the address has been saved by the child device on the second memory,
Hudson from the same or similar field of endeavor teaches:
a first memory storing a digital library of control commands (see [0017]; Hudson teaches the host computer 116 (first memory) then downloads appropriate control firmware (a digital library of control commands) that it has stored in an archive to the common communications device 200 in each control module 112 and thus configures the functionality and performance characteristics of each control module 112 as needed based on the application requirements for each control module 112); and 
wherein the processor receives a unique identification code from a child device  using the unique identification code (see [0017]; Hudson teaches the host computer 116 (parent device)) receives the coded serial number (unique identification , 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lo to include Hudson’s features of a first memory storing a digital library of control commands, and wherein the processor receives a unique identification code from a child device, identifies, from the digital library, a group of the control commands specific to the child device using the unique identification 
However, it does not explicitly teach:
... a child device that has determined that it has not been assigned an address, 
…generates the address for the child device, and transmits a copy of the address to the child device, the copy of the address generated by the parent device being saved by the child device on a second memory, said copy being transmitted to the child device without being accompanied by one of the control commands, 
wherein the processor is configured to program the second memory as read-only after the copy of the address has been saved by the child device on the second memory,
Seine from the same or similar field of endeavor teaches ... a child device that has determined that it has not been assigned an address (see [0041]; Seine: "where auto-configuration device 210 is unable to configure an IP address, dynamically or otherwise, auto-configuration device 210 may monitor the network port for an ARP request.") [The auto-configuration device 210 reads on 'the first child device'. The auto­ configuration device determines it has not been assigned an IP address],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo and Hudson to include Seine’s features of the child device determining that the child device has not been assigned a first respective address. Doing so would enable the auto-configuration 
However, it does not explicitly teach:
generates the address for the child device, and transmits a copy of the address to the child device, the copy of the address generated by the parent device being saved by the child device on a second memory, said copy being transmitted to the child device without being accompanied by one of the control commands, 
wherein the processor is configured to program the second memory as read-only after the copy of the address has been saved by the child device on the second memory,
Sullivan from the same or similar field of endeavor teaches:
generates the address for the child device (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command.), and transmits a copy of the address to the child device (see column 2, lines 47-52; Sullivan: “The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.”), the copy of the address generated by the parent device being saved by the child device on a second memory (see column 8, lines 57-60; Sullivan: “each peripheral device including memory means for storing a device address and for storing a poll number”), said copy being transmitted to the child device without being accompanied by one of the control commands (see column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.” That is, the assigned address of each PID is not accompanied by any control commands), 
wherein the processor is configured to program the second memory as read-only after the copy of the address has been saved by the child device on the second memory, (see column 2, lines 28-52; Sullivan: “The host computer then determines a "short identification number" (SID number) to be used as an address code for the peripheral and then issues an "ASSIGN SID" command. The ASSIGN SID command is transmitted over the serial bus by the master controller along with the type number and serial number received in the REQUEST SID message and the SID number.” See column 5, lines 54-61; Sullivan: “PID 50 transmits a REQUEST SID message to master controller 40 and receives an ASSIGN SID command in return containing the SID number as described above for use as its address code. Since the combination of serial number and type number is unique for each PID, each PID receives a unique SID number. Each PID 50 stores its SID number in address register 80.” See column 4, line 21; Sullivan: “Each PID 50 contains a read only memory (ROM) 52”. That is, the PID (child device) stores addresses in memories configured as read-only)
.

Claims 3, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Hudson in view of Seine in view of Sullivan and further in view of Litwin, Jr. et al. (US 6,577,231 B2- hereinafter Litwin).
Regarding to Claim 3, the combination of Lo, Hudson, and Sullivan teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the first child device communicates with the parent device over a standard powerline connection.
Litwin from the same or similar field of endeavor teaches wherein the first child device communicates with the parent device over a standard powerline connection (see Fig. 1; Litwin teaches the child device 16,18,20,22,24,26,28,30,31 communicates with the master device 34 over a powerline network 12. See column 2, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, Seine, and Sullivan to include Litwin’s features of the first child device communicates with the parent device over a standard powerline connection. Doing so would use a hardwired electrical power system to achieve the communication between the host device (parent device) and control modules (child devices). (Litwin, column 2, lines 45-54)

Regarding to Claim 9, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo further teaches wherein the first child device is an electric motor having a processor, a motor drive (see column 2, lines 37-44; Lo teaches the motor controller 50 (child device) has the control logic 60 (microprocessor), motor driver 70),
wherein the motor drive controls operational parameters of the electric motor (see column 2, lines 32-36; Lo teaches the control logic 60 receives the motor commands from the host controller), and
wherein the processor controls the motor drive (see column 2, lines 32-36; Lo teaches the control logic 60 receives the motor commands from the host controller, and converts these to motor driver signals for controlling the motor driver 70).
However, the combination of Lo and Hudson does not explicitly teach and a power line modem, wherein the power line modem facilitates the communication with the parent device, and the power line modem to receive and execute the one of the control commands from the first group.
Litwin from the same or similar field of endeavor teaches and a power line modem, wherein the power line modem facilitates the communication with the parent device (see column 3, lines 1-3; Litwin teaches each device includes a powerline modem 33, which permits communication between these devices themselves and/or a master device 34), and the power line modem to receive and execute the one of the control commands from the first group (see column 3, lines 25; Litwin teaches master device sends out a synchronization message S over powerline network 12 so that the current time can be transmitted to the plurality of devices connected to powerline network 12. See column 3, lines 35-37; Litwin teaches a receiver device 40, such as one of devices 16-31 in FIG. 1, includes a powerline modem 33 connected to powerline network 12. Therefore, the powerline modem 33 of the plurality of devices can receive and execute a synchronization message S (control command) from master device).
The same motivation to combine Lo, Hudson, Seine, Sullivan, and Litwin set forth for Claim 3 equally applies to Claim 9.

Regarding to Claim 15, the limitations in this claim is taught by the combination of Lo, Hudson, Seine, Sullivan, and Litwin as discussed connection with claim 3.

Regarding to Claim 19, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, in view of Hudson, in view of Seine, in view of Sullivan, and further in view of Brooks et al. (US 5,295,059- hereinafter Brooks).
Regarding to Claim 10, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1; however, it does not explicitly teach the first group of the control commands is a consecutive block of instructions stored in a second memory of the parent device.
Brooks from the same or similar field of endeavor teaches the first group of the control commands is a consecutive block of instructions stored in a memory of the parent device (see column 8, lines 44-47; Brooks teaches the organization of the macro instruction routine library file 55 is depicted by a memory map in Fig. 6. The routines for each macro instruction are placed in contiguous sections 62-65 (consecutive blocks of macro instructions) of the library file 55. See fig. 3; Brooks teaches the macro instruction routine library is a part of machine control program in a random access memory RAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, Seine, and Sullivan to include Brooks’s features of the first group of the control commands is a consecutive block of instructions stored in a memory of the parent device. Doing so would store the contiguous sections (consecutive blocks) of macro instructions in a memory of the primary rack 12 to increase the speed of execution. (Brooks, column 8, lines 40-50)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, in view of Hudson, in view of Seine, in view of Sullivan, and further in view of Shin et al. (KR 20140132187- hereinafter Shin).
Regarding to Claim 12, the combination of Lo, Hudson, Seine, and Sullivan teaches the limitations as described in claim 1, Lo teaches wherein the first child device is a first type of device and the second child device is a second type of device (see column 6, lines 1-17; Lo teaches the motor controller 50"' includes a general purpose 1/0 (GPIO) port 56 which is coupled to the control logic 60. This GPIO port can be used to communicate with other devices, such as sensors, switches, transducers or other devices associated with the motor 20 or positioned nearby. See Figs. 2-3; Lo teaches motor controllers 50 comprises first motor controller X (first child device) and second motor controller Y (second child device). Since each motor controller can communicate with other device to do different purpose, it corresponds to 'the first child device is a first type of device and the second child device is a second type of device'),
wherein, when the first type of device is equivalent to the second type of device (See Figs. 2-3; Lo teaches motor controllers 50 comprises first motor controller X (first child device) and second motor controller Y (second child device)), the first group is equivalent to the second group and the first action is equivalent to the second action (see column 5, lines 1-11; Lo teaches if the first motor controller 50A' (first child device) determines that the incoming command is for itself, this first motor will store the command and execute the command (first action). If, one the other hand, the first motor 50A' determines that the command is for another motor down the chain, it will and
However, it does not explicitly teach the first type of device is different from the second type of device, the first group is different from the second group and the first action is different from the second action.
Shin from the same or similar field of endeavor teaches the first type of device is different from the second type of device (see [0023]; Shin teaches the control device 140 (parent device) can communicate with the outdoor unit/air-conditioner 120, and the indoor unit/ 130 or the refrigeration apparatus/refrigerator 110 (different types of devices)), the first group is different from the second group and the first action is different from the second action (see [0027]; Shin teaches the control device 140 (parent device) transmits the control signal to control the operation of the equipment instrument (including the outdoor unit 120, and the indoor unit 130 or the refrigeration apparatus 110). Since the types of devices are different, the control signals/commands can be different in order to execute different actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lo, Hudson, Seine, and Sullivan to include Brooks’s features of the first type of device is different from the second type of device, the first group is different from the second group and the first action is different from the second action. Doing so would control different household appliance 

Response to Arguments
Applicant’s arguments filed 12/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to applicant’s argument located within the last paragraph of the first page of the remarks (numbered as page 9) which recites:
“In an effort to expedite prosecution, independent claims have been amended to recite a memory of a child device that can be programmed as read-only after an address has been assigned to the child device. The cited references, either alone or in combination, do not disclose or suggest at least these features.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Sullivan, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the second page of the remarks (numbered as page 10) which recites:
“Moreover, the Office Action asserts on page 41 that "a person with ordinary skill in the art would be motivated to combine other references with Lo in order to improve the communication between the host controller and the motor." Applicant respectfully disagrees. 

Likewise, Lo does not need the ADRG of Sotek to generate "addresses with a small number of bits" as suggested on page 10 of the Office Action. Indeed, the motors themselves in Lo can simply be programed to self-assign addresses with small numbers of bits without the need of adding an ADRG to Lo's system. In fact, Lo is silent as to a convention of its motor addresses. There is no reason to assume that the motor addresses in Lo are exceedingly long or complex that need to be simplified. See e.g. Lo's FIG. 4 (showing only 3 bits for a "Controller ID bits"). As such, Applicant respectfully maintains that there would be no motivation to combine other references with Lo for the feature of assigning motor addresses as Lo already contemplates how to assign a motor address in its disclosure.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Sullivan, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 11) which recites:
“Although there is no prohibition as to the number of references that can be cited in a § 103 rejection, citing four to five references in support of a rejection generally reflects a more convoluted theory of obviousness perhaps derived from cherry picking contents from a broad swath of art, some of 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Therefore, the combination of Lo, Hudson, Seine, and Sullivan still teach the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gipson (US20150227204A1) discloses haptic actuator includes a memory with an address storable therein and a slave controller subsystem configured to control the actuator in response to a received command signal.
Suzuki (US20160277182A1) discloses a master apparatus M assigns addresses As1 to As3 to slave devices S1 to S3, respectively, and transmits random numbers R1 to R3 to the slave device S1 to S3 using the assigned addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117